Title: From James Madison to William C. C. Claiborne, 6 February 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department State [sic], February 6th. 1804.
Your several letters of the 17. 20. & 27 Decr. & 2d. Jan. have been successively received. They were not acknowled[g]ed from time to time as they came to hand, because instructions from the President having been fully given on the subject of obtaining possession of Louisiana, it only remains to learn the result of your proceedings and to communicate his sentiments thereon. These are contained in the enclosed letter of this date to yourself & Gen. Wilkinson. Your last letter of January  has been put into the hands of the Secretary of the Treasury, that he may take whatever measures he may think proper on the subjects within his department. Inclosed is a copy of a bill for the Government of Louisiana, now depending before the Senate. Several alterations have been alredy made in it; and it is possible that others may be made, if not in the Senate, in the House of Representatives thro’ which the Bill has yet to pass. No conjecture can be formed of the time at which it will be finally decided. The novilty & the nature of the subject which has given rise to the past delay in one House, may be expected to have considerable, tho’ probably less effect in the other, where the members have had the subject under consideration. As soon as the bill shall have become a law no time will be lost in transmitting it to you. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13; filed at 2 May 1804). For enclosures, see nn. 1 and 3.



   
   JM to Claiborne and Wilkinson, 6 Feb. 1804.



   
   Blank left in letterbook. See Claiborne to JM, 10 Jan. 1804, and n.



   
   JM presumably enclosed a preliminary copy of what became “An Act erecting Louisiana into two territories, and providing for the temporary government thereof” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:283–89). For the alterations made in the bill by the Senate up to 6 Feb. 1804, see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 233, 235, 240, 241–44, 245.


